Fill in t111s Information to ident1fy the case

Debtor Name CR Commercial Contractors, Inc.


United States Bankruptcy~ Court for the: _ _ _ _ District o f - - - -

                                                                                                                      [J Check if this is an
case number:   2-19-bk-02937 EPB
                                                                                                                          amended filing




. Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                  12/17

Month:                 August 2019                                                               Date report filed:      09/16/2019
                                                                                                                         MM/DD/YYYY

Line of business: General Contractor                                                             NAISC code:

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
!hall have examined the following small business monthly operating report and the accompanying
aHachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:

Original signature of responsible party

Printed name of responsible party


   •           1. Questionnaire
       Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                             Yes        No       NIA
            If you answer No to any of the questions in lines 1·9, attach an explanation and Iabeii! Exhibit A.
       1.   Dld the business operate during the entire reporting period?                                                     liiJ       [J       [J
       2.   Do you plan to continue to operate the business next month?                                                      ~          [J       [J

       3.   Have you paid all of your bUis on time?                                                                          [J         [J       [J
       4, Did you pay your employees on time?                                                                                liiJ       [J       [J

       5.   Have you deposited all the receipts for your business Into debtor In possession (DIP) accounts?                  ~          [J       [J
       6.   Have you timely filed your tax returns and paid all of your taxes?                                               ~          [J       [J

       7.   Have you timely filed all other required government filings?                                                     liiJ       [J       [J

       8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                  Gil        [J       [J

       9.   Have you timely paid all of your insurance premiums?                                                             liiJ       [J       [J

            If :~;ou answer Yes to   anl of the 9uestions In lines 10·18, attach an exelanatlon and Iabeii! Exhibit B.
       10. Do you have any bank accounts open other than the DIP accounts?                                                   [J         [J       [J

       11. Have you sold any assets other than Inventory?                                                                    [J         [J       [J

       12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?             [J         [J       [J

       13. Did any Insurance company cancel your policy?                                                                     [J          [J      [J

       14. Did you have any unusual or significant unanticipated expenses?                                                   [J         [J       [J
       15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                               [J         [J       [J

       16. Has anyone made an Investment in your business?                                                                   [J          [J      [J

 Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                            page 1




   Case 2:19-bk-02937-EPB                         Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                      Desc
                                                   Main Document    Page 1 of 29
oabtorNama   CR Commercial Contractors, Inc.                                          Case   number 2-19-bk-02937 EPB



   17. Have-you paid any bills you owed before you flied bankruptcy?                                                    Q       Q      Q

   18. Have_ you allowed any checks to clear the bank that were Issued before you filed bankruptcy?
                                                                                                                        Q       Iii!   Q



             2. Summary of Cash Activity for All Accounts

   19. Total opening balance of all accounts
                                                                                                                            $ 42,682.00
        This amount must equal what you reported as the cash on hand at the end of the month In the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

   20. Total cash receipts
        Attach a listing of all cash received for the month and Iabeii! Exhibit C. Include all
        cash received even If you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans. gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                         $ 132,345.00

   21. Total cash disbursements
       Attach a listing of all payments you made in the month and Iabeii! Exhibit D. List the
       date paid, payee, purpose, and amount. Include all cash payments, debit card
       transactions, checks issued even if they have not cleared the bank, outstanding
       checks issued before the bankruptcy was filed that were allowed to clear this month,
       and payments made by other parties on your behalf. Do not attach bank statements
       in lieu of Exhibit D.
                                                                                                      -$ 132,837.00
        Report the total from Exhibit D here.

   22. Net cash flow
        Subtract line 21 from line 20 and report the result here.
                                                                                                                        +$      -492.00
        This amount may be different from what you may have calculated as net profit.

   23. Cash on hand atthe end of the month
        Add line 22 +line 19. Report the result hene.
        Report this figure as the cash on hand at the beginning of the month on your next operating report.
                                                                                                                        =   $ 42,190.00

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



             3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was Incurred, who Is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                      $432,815.00
               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                         page 2




  Case 2:19-bk-02937-EPB                     Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                   Desc
                                              Main Document    Page 2 of 29
Debtor Name   CR Commercial Contractors, Inc.                                            case numbor 2-19-bk-02937 EPB



              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much Is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                    $ 940,884.00

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                          9



              6. Professional Fees
    28. How much have you paid this month in professional feE\lS related to this bankruptcy case?                            $

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                $   21,234.00

    30. How much have you paid this month In other professional fees?                                                        $ _ __

    31. How much have you paid in total other professional fees since filing the case?                                       $ _ __




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures In the first month should match those provided at the in~ial debtor interview, if any.

                                       Column. A                     Column B                       Column C
                                       Projected                     Actual                     =   Difference

                                       Copy lines 35-37 from         Copy lines 20-22 of            Subtract Column B
                                       the previous month's          this report.                   from Column A.
                                       report.
                                       $         100000              $ 132,345.00               =   $ -32,345.00
    32. Cash rocolpts
                                       $         100000              $ 132,837.00               =   $ -32,837.00
    33, Cash disbursements
                                                                                         ~--]   =
    34. Net cash flow
                                        $ _ _ _0'-.,                          492.00                $     -492.00
                                                                                                                         I
    35. Total projected cash receipts for the next month:                                                                             100000

    36. Total projected cash disbursements for the next month:                                                                        100000

    37. Total projected net cash flow for the next month:




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 3




   Case 2:19-bk-02937-EPB                    Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                     Desc
                                              Main Document    Page 3 of 29
Debto,Name   CR Commercial Contractors, Inc.                                            Case "umbe' 2-19-bk-02937   EPB



             8. Additional Information

    If available, check the box to the left and attach copies of the following documents.

    lif   36. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ljj   39. Bank reconciliation reports for each account.

    (if 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

    CJ    41. Budget, projection, or forecast reports.

    D     42. Project, job costing, or work-In-progress reports.




Official Form 425C                       Monthly Operating Report for Small Business Under Chapter 11                     page4




  Case 2:19-bk-02937-EPB                       Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                              Desc
                                                Main Document    Page 4 of 29
                                                       Exhibit A- Late paid bills


Current     -
            Date
          07/01/2019
          07/06/2019
                                            Name

                       Pacific Office Automation PA
                       Pacific Office Automation PA
                                                                    Due Date

                                                                    08/01/2019
                                                                    08/01/2019
                                                                                 Open Balance

                                                                                        619.56 Funds uncli.railable
                                                                                        737.32 Funds unavailable
                                                                                                                          Explanation




          07/13!2019   Verizon Wireless                             0810212019        1,1 08.79 paid 9/3
          07117/2019   NEG Financial Services LLC                   08/09/2019          256.60 paid 913
          07/15/2019   Pacific Office Automation PA                 08/14/2019          981.68 Funds unavailable
          07120/2019   Pacific Office Automation PA                 08115/2019          381.64 Funds unavailable
          07/17/2019   Quill Corporation                            08116/2019          103.48 paid 9/3
          08/08/2019   Allan D. NewDe!man, P.C.                     08/18/2019        4,587.32 Legal Fees-a\witing court approval
          07/26/2019   Pacific Office Automation PA                 08120/2019           19.55 Funds unavailable
          08/10/2019   Prccore Technologies                         08/20/2019        6,424.91 paid 9/10
          0811212019   US Treasury                                  08122/2019        1,062.19 CPA firm contesting this fee with IRS
          07/25/2019   Quill Corporation                           08/24/2019            78.80 paid 9/3
          08/13/2019   Humana Ins Co                                08128/2019        2,408.19 paid 913
          08120/2019   Kabbagelnc                                   08130/2019        3,383.24 Funds unavaHable
          08/2012019   Pearl Delta Funding, LLC                    OS/30/2019         4,139.11 Funds unavailable
          05/22/2019   Pacific Office Automation PA                 07!11/2019          981.68 Funds unavailable
          07/01/2019   Allan D. NewOelman, P.C.                     07/11/2019        4,032. 72 Legal   Fees~awaiting   court approval
          06/22/2019   Pacific Office Automation PA                 07/1512019          381.64 Funds unavailable
          07/05/2019   Pacific Office Automation OR                 0711512019        2,554.82 Funds unavailable
          06/01/2019   Allan D. NewDelman, P.C.                     06/11/2019        6,719.25 Legal Fees-awaiting court approval
          06/05/2019   P2cific Office Automation OR                06/1512019         2,554.82 Funds unavailable
          0512412019   Mo)'a Painting                              06/2312019           700.00 Not yet paid by customer
          05/24/2019   G4 8ectr1c LLC                              06/23/2019         1,456.00 Not yet paid by customer
          05/24/2019   Architectural Door Specialist               06/2312019            78.18 Not ~·et paid by customer
          05/24/2019   Architectural Door Specia~st                06123/2019           157.48 Not yet paid by customer
          06/08/2019   Pacific Office Automation PA                07/01/2019          619.56 Funds unavailable
          06/08/2019   Pacific Office Automation PA                07/01/2019          700.63 Funds unavailable
          05/01/2019   Allan D. NewDelman, P.C.                    05/11/2019         1,385.44 Legal Fees-awaiting court approval
          06/01/2019   Pacific Office Automation PA                06101!2019          710.62 Funds unavailable




                                                                                                                                                Page1 af1

           Case 2:19-bk-02937-EPB                      Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                  Desc
                                                        Main Document    Page 5 of 29
                                                    EXHIBIT C- Cash Receipts
GENERAL OPERATING
          DATE                                         PURPOSE                                     .Gross to CRCC        Paid to Subs       NettoCRCC
          3-Aug        J.R. Filanc Construction Company lnc:17046 DV Water Treatment Plant         $      4,598.28                      $        4,598.28
          5-Aug        Gila River Healthcare:18036 Hu Hu Kam Gila River Healthcare                 $        606.10                      $          606.10
        13-Aug         Banner Health:18024 BUMCP Mold Abatement                                    $      4,770.00                      $        4,770.00
        14-Aug         Dr Ravi Galhotra and Sarabjit Galhotra:18040 Dr Galhotra Construction Mgr $        8,000.00                      $        8,000.00
        14-Aug         Interior Logic Group Holdings IV, llC:18041 Fulton Homes                    $     37,734.65                      $       37,734.65
        20-Aug         J.R. Filanc Construction Company lnc:18027 Union Hills Water Treatment PI   $     16,339.72                      $       16,339.72
        3D-Aug        J.R. Filanc Construction Company lnc:18023 DVWTP GMP-3                       $     60,295.77                      $       60,295.77


TOTAL                                                                                              $    132,344.52   $                  $     132,344.52




PAYROLL
          DATE                                        PURPOSE                                          AMOUNT

                                                        None



TOTAL                                                                                              $


Tax Account
        DATE                                          PURPOSE                                          AMOUNT

TOTAl                                                                                              $




                  Case 2:19-bk-02937-EPB           Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                             Desc
                                                    Main Document    Page 6 of 29
                                                             EXHIBIT D • Disbursements
 GENERAl OPERATING
      DATE                             PAYEE                                                    PURPOSE             AMOUNT
   08/05/2019    Gila River Health-care                      application fee reimbursement                      $        606.10
   08/21/2019    Circle K                                    PURCHASE 08/21 PHOENIX AZ CARD 7685                $         15.00
   08/23/2019    Red Robin                                   PURCHASE 08/21 PHOENIX Al CARD 7685                $         22.96
   08/07/2019    APS                                         07.2019 paid via ACH autopay                       $        773.19
   08/08/2019    Indeed                                      Posting ad for receptionist position               $         31.44
   08/09/2019    Adobe Acrobat                               Adobe Software                                     $         36.90
   08/09/2019    Uberty· National Ufe truurance              08.201911fe Insurance                              $        414.92
   08/12/2019    Google Ultimate                             RECUR~!NG PAYMENT 08/10 650-2530000 CA CARD 7685   $         19.99
   08/15/2019    New York Life Insurance Company              08.2019·C4971939 CR COMMERICAL CONTRACT           $        868.00
   08/19/2019    Uncoln National Ufe                         08,2019 T4001314042                                $        202.09
   08/07/2019    Discount nre                                07.2019 stmt. standard pmt. $150 per Doug          $        150.00
   08/27/2019    Fleetcor/Fuelman                             862432845                                         $      2,435.07
   08/27/2019    The Cincinnati Insurance Co.                G/L and Auto Insurance Premiums-06-19              $      3,659.00
   08/27/2.019   Transamer!ca life Ins Co                    082019 Gap Premium                                 $        335,08
   08/27/2019    Home Depot Credit SePJices                 ·July 2019 Statement                                $        730.00
   08/06/2019    Cox Communications                          Cox Telephone 07.2019                              $        795.15
   08/07/2019    Fleetcor/Fuelman                             BG2432845                                         $      2,216.05
   08/01/2019    Fabio On Fire                               Business development/ Curtis Slade FM Solutions    $        132.62
   08/01/2019    Caps Sports Grill                           Staff meeting                                      $         66.05
   08/02/2019    Rosatls Pltza                               Staff meeting                                      $         54.23
   08/06/2019    Zinc Bistros                                PURCHASE 08/03 Scottsdale AZ CARD 3669             $        110.14
   OB/07/2019    Carlos O'Brlens                             Doug & Greg Borden/Banner                          $         31.2:8
   08/13/2019    First Watch                                 Staff Meeting                                      $         47.84
   08/16/2019    Nando's Mexican                             PURCHASE 08/14 MESA AZ CARD 7685                   $         35.96
   08/19/2019    Times 3 Bar & Grill                         PURCHASE 08/15 GLENDALE AZCARD 3869                $         70.19
   08/19/2019    Times Square                                PURCHASE 08/1_6 PHOENIX AZ CARD 7685               $        123.02
   08/22/2019    Tosos Bar & Restaurant                      PURCHASE 08/20 PHOENIX 4 CARD                      $         32.78
   08/29/2019    Olive Garden                                Michael & Doug meeting expense                     $         50.93
   08/30/2019    Valle Luna                                  staff lunch- MR & DT                               $         51.77
   Da/30/2019    Amazon                                      office supplies                                    $         14.11
   08/07/2019    The Shannon 5. Martin Company               Job 18041                                          $        416.00
   08/07/2019    M&P Venture Partners                        Job 18041                                          $       ~.240.00
   08/07/2019    United Site SePJlces                        Job 18023                                          $       2,939.84
   08/07/2019    Desert Oasis Bookkeeping                    For period ending 7/31/2019                        $       2,150.00
   08/07/2019    Montelo Drywall                             18041-2                                            $       6,188.48
   08/22/2019    J&M Glass, LLC.                             18036                                              $         367.50
   08/22/2019    SoiSource Property Services                 18036                                              $         925.00
   08/22/2019    General Air Control                         18036                                              $       2,340.00
   08/22/2019    G4 Electric llC                             18036                                              $       3,725.03
   OB/22/2019    Plperite Plumbing co., Inc.                 18036                                              $         496.00
   08/22/2019    Vertex Group, llC                           18036                                              $       6,340.00
   08/22/2019    Envision Flooring, LLC.                     18029                                              $       4,115.51
   08/22/20.19   Kristen Foley                               18023 &18027                                       $         320.00
   08/22/2019    Desert Oasis Bookkeeping                    For period ending 7/31/2019                        $       1,800.00
   08/27/2019    US Trustee                                  7021902937                                         $       4,875.00
   08/27/2019    Just Plant Desigf\s                         8/2019                                             $          40.00
   08/27/2019    CRCC Ent~rprlses                            08.2.019 Rent and HOA fees                         $       4,5~0.00
   08/27/2019    Trojan Pest Control & Home Services, LLC    Job 18041~1                                        $         125.00
   08/27/2019    Plperite Plumbing co., Inc.                 Job 18041                                          $       4,434.00
   08/27/2019    Pegasus Utltltles                           Job 18027                                          $       1,100.00
   08/27/2019    Wells Fargo Bank                            3355370168-Truck                                   $         564.19
   08/27/2019    Moya Painting                               18035                                              $         534.00
   08/27/2019    Kabbage Inc                                 147244                                             $       3,383.24
   08/27/2019    Pearl Delta Funding, LLC                    08. 2019                                           $       4,139,11
   08/27/2019    Midwest Disposal Services                   18027 & 18023                                      $       1,100.00
   08/27/2019    KCI Doors                                   18035                                              $         132.03
   08/27/2019    Metro Electric                              18035-catculation error in original                $       1,017.75
   08/27/2019    Desert Oasis Bookkeeping                    Bookkeeping services                               $       2,263.48
   08/27/2019    Titan Uen Services LlC                      Job 18041                                          $          22.00
   08/27/2019    Sunstate Equipment Co                       Job 18041~ Manltft rental                          $         531.85
   08/27/2019    HD Supply                                   Job 18042                                          $         179.20
   08/27/2019    LaborMax Staffing                           Job 18041                                          $         174.33
   08/29/2019    Allan D. NewDelman, P.C.                    Retainer to put In trust                           $       6,000.00
   08/30/2019    Eiffel Structural Engineers, LLC            Job 18027 Union Hills Water Treatnent              $         750.00
    8/31/2019    Valle luna                                  Correcting JE for duplicate entry                  $          43.77




                                                                                                                            1 of2



Case 2:19-bk-02937-EPB                         Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                           Desc
                                                Main Document    Page 7 of 29
                                                  EXHIBIT D ·Disbursements
 GENERAL OPERATING
      DATE                        PAYEE                                      PURPOSE       AMOUNT
                                                                                       $     85,404.18




 PAYROll
      DATE                        PAYEE          PURPOSE                                   AMOUNT
 B/7/2019      Wells Fargo Bank                  Wells Fargo B~mk·Wf fee               $          30.00
 8/21/2019     Wells Fargo Bank                  Wells Fargo Bank·WT fee               $          30.00
 8/21/2019     ADP llC                           PR 08232019                           $      23,471.43
 8/31/2019     Wells Fargo Bank                  Wells. Fargo Bank                     $          14.00
 8/2/2019      ADP llC                           ADP LLC Fees                          $         370.70
 8/7/2019      AOP LLC                           PR 08092019                           $      23,495.56
 8/23/2019     AOP LLC                           ADP llC Fees                          $          20.00



 TOTAL                                                                                 $     47,43Ui9

 TAX ACCOUNT
      DATE                        PAYEE          PUR~OS£                                   AMOUNT
 NONE




                                                 Total Disbursements                   $     132,835.87




                                                                                                    2 of 2


Case 2:19-bk-02937-EPB                    Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44        Desc
                                           Main Document    Page 8 of 29
6:24AM
09/16119
                                                                   Exhibit E • Unpaid Bills


                   Date                             Name                Due Date     Open Balance                          Explanation

Current
                08/20/2019   The Cincinnati Insurance Co.               08/31/2019        3,659.00
                08/02/2019   Quill Corporation                         09/01/2019           125.11
                08/10/2019   Pacific Office Automation PA              09/01/2019           737.32
                08/20/2019   APS                                       09/05/2019           859.48
                08/1412019   Cox Communications                        09/06/2019           698.25

                08/28/2019   Auto Glass Direc1, LLC                    09/07/2019           935.00
                08/28/2019   Country Boys Painting, LLC.               09/07/2019         1,263.10
                08/11/2019   Gateway One Lending & Finance             09/10/2019           569.01
                08131/2019   Fleetcor/Fuelman                          09110/2019         1.772.37
                08129/2019   Uberty National Ufe Insurance             09/13/2019           414.92
                08/24/2019   Pacific Office Autom~tion PA              09/15/2019         1,033.45
                08/2012019   Quill Corporation                         09/19/2019           134.30
                08126/2019   Pacific Office Automation PA              09/20/2019            19.55
                08123/2019   HD Supply                                 09/22/2019            73.25
                08/24/2019   NEC Financial Services LLC                09/23/2019           282.26
                08/26/2019   Montelo Drywall                           09/25/2019         7,041.52
                08/28/2019   M&P Venture Partners                      09/27/201 g          360.00
                08/28/2019   HD Supply                                 09/27/2019            73.25
                08/28/2019   Montelo Drywall                           09/27/2019         4,278.00
                0813112019   Titan Lien Services LLC                   09/30/2019           132.00
                08/31/2019   CES Imaging                               09130/2019            84.10
Total Current                                                                            24,545.24
1 "30
                07/01/2019   Pacific Office Automation PA              08/01/2019          619.56    Funds unavailable
                07/06/2019   Pacific Office Automation PA              08101/2019          737.32    Funds unavailable
                07/1312019   Verizon Wireless                          08/02/2019         1,108.79   paid 9/3
                07/17/2019   NEC Financial Services LLC                08/09/2019          256.60    paid 9/3
                07/1512019   Pacific Office Automation PA              08/14/2019          981.68    Funds unavailable
                07/2012019   Pacific Office Automation PA              08/15/2019          381.64    Funds unavailable
                07/17/2019   Quill Corporation                         08/16/2019          103.48    paid 9/3
                08/08!2019   Allan D. NewDelman. P.C.                  08/18/2019         4,687.32   Legal Fees-awaiting court approval
                07/26/2019   Pacific Office Automation PA              08/20/2019            19.55   Funds unavailable
                08/10/2019   Procore Technologies                      08/20/2019         6,424.91   paid 9/10
                08/12/2019   US Treasury                               08122/2019         1,062.19   CPA firm contesting this fee with IRS
                07/25/2019   Quill Corporation                         08/24/2019           78.80    paid 9/3



                                                                                                                                                    Page 1 of3


                Case 2:19-bk-02937-EPB                       Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                Desc
                                                              Main Document    Page 9 of 29
6:24AM
09/16119
                                                                        Exhibit E - Unpaid Bills




                  -Date
                08/13/2019
                08/20/2019
                              Humana Ins Co
                              Kabbagelnc
                                                     Name                    Due Date

                                                                            08/28/2019
                                                                            08130/2019
                                                                                          Open Balance

                                                                                               2,408.19 paid 9/3
                                                                                               3,383.24 Funds unavailable
                                                                                                                               Explanation




                08/20/2019   Pearl OeJta Funding, LLC                        08/30/2019        4,139.11   Funds unavailable
Total1 -30                                                                                    26,392.38
31 -60
                06/2212019   Pacific Office Automation PA                   07/11/2019           981.68   Funds unavailable
                07/01/2019   Allan D. NewDelman, P.C.                       07/11/2019         4,032.72   Legal Fees-awaiting court approval
                06/2212019   Pacific Office Automation PA                   07/15/2019           381.64   Funds unavailable
                07/05/2019   Pacific OffiCe Automation OR                   07/15/2019         2.554.82   Funds unavailable
Total31 -60                                                                                    7,950.86
61 -90
                06/01/2019   Allan D. NewDelman, P.C.                       06/11/2019         6,719.25   Legal Fees-awaiting court approval
                06/05/2019   Pacific Office Automation OR                   06/15/2019         2,554.82   Funds unavailable
                05/24/2019   Maya Painting                                  06/23/2019           70o.oo   Not yet paid by customer
                05/24/2019   G4 Electric LLC                                06!23/2019         1,456.00   Not yet paid by customer
                05/24/2019   Architectural Door Specialist                  06123/2019            78.18   Not yet paid by customer
                05/2412019   Architectural Door Specialist                  06/2312019           157.48 Not yet paid by customer
                06/08/2019   Pacific Office Automation PA                   07/01/2019           619.56   Funds unavailable
                06/0812019   Pacific Office Automation PA                   07/01/2019           700.63   Funds unavailable
Totel 61 - 90                                                                                 12,985.92
>90
                03/19/2019   American Fire Equipment                        04/18/2019         9,683.50   Not yet paid by customer
                03119/2019   Montelo Drywall                                04/1812019           100.00   Not yet paid by customer
                03/19/2019   Cannon & Wendt Electric Co., Inc.              04/18/2019         1,649.78   Not yet paid by customer
                03/27/2019   Vertex Group, LLC                              04/26/2019           885.oo Not yet paid by customer
                04/01/2019   Wright Express                                 03/22/2019         2,172.06 Not yet paid by customer
                04/01/2019   Alpine Mechanical & Service, Inc.              04/01/2019           15o.oo   Not yet paid by customer
                04/01/2019   Shanes Grading & Paving                        04/01/2019         7,579.08 Not yet paid by customer
                04/01/2019   Adams Concrete Cutting & Demofrtion, LLC       04/25/2019           853.00 Not yet paid by customer
                04/01/2019   Integrity Electrical Company. LLC              05/01/2019        16.681.50 Not yet paid by customer
                04/01/2019   Montelo Drywall                                05/01/2019           830.00   Not yet paid by customer
                04/15/2019   Builder Services Group, Inc.                   04/25/2019        11,125.00   Not yet paid by customer
                04/15/2019   All Things Metal, LLC                          05/15/2019         1,004.07   Not yet paid by customer
                04{23/2019   Alpine Mechanical & Service, Inc.              05123/2019         1,385.00   Not yet paid by customer
                04/25/2019   Trojan Fire ProteCtion, LLC.                   05/25/2019           36o.oo   Not yet paid by customer
                04/2512019   Country Boys Painting, LLC.                    05/25/2019          333.90    Not yet paid by customer



                                                                                                                                                      Page 2 of3


                Case 2:19-bk-02937-EPB                           Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                              Desc
                                                                 Main Document    Page 10 of 29
6:24AM
                                                              Exhibit E - Unpaid Bills
09116119



              Date
            05/01/2019
            05/0212019
                                              Name

                         Allan D. NewDelman. P.C.
                         KCI Doors
                                                                  -Due Date

                                                                   05/11/2019
                                                                   06101/2019
                                                                                  Open Balance


                                                                                         2,856.18 Not yet paid by customer
                                                                                                                            Explanation
                                                                                         1,385.44 Legal Fees-awaiting court approval

            05/0212019   Trojan Fire Protection, LLC.              06/01/2019              49s.oo Not yet paid by customer
            05101/2019   Pacific Office Autom8tion PA             06/01/2019    -'----7;..':.;';;·6.:.2 Funds unavailable
Total> 90                                                                             360,940.16
TOTAL                                                                                 432,814.56




                                                                                                                                                 Page3 of 3


            Case 2:19-bk-02937-EPB                      Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                  Desc
                                                        Main Document    Page 11 of 29
                                                          Exhibit F- Money owed to Debtor


Current             -
                    Type


                Invoice
                             Date


                           07102(2019
                                            N"m


                                        18027-3
                                                                                               Name

                                                       J.R. Rlanc Construction Company lnc:18027 Union HlUs Water Treatment Plant
                                                                                                                                    Due Date


                                                                                                                                    08/01!2019
                                                                                                                                                 -
                                                                                                                                                 Aging    Open Balance


                                                                                                                                                              38,589.51
                Invoice    07/1712019   18015-SREV     Banner Health:18015 BUMCP Cafeteria Refresh                                  08/1512019                48,068,00
                Invoice    07119/2019   18025-5        Banner Health: 18025 End o Motality Pathology & Carcliac                     08/1812019               102,256.00
                Invoice    07!19/2019   18027-4        J.R. Rlanc Construction Company lnc:18027 Union Hms Water Treatment Plant    08!18/2019                69,158.13
                Invoice    07/20/2019   18023-6        J.R. Filanc Construction Company lnc:18023 DVWTP Glv1P-3                     08/19/2019               100,848.86
Total Current                                                                                                                                                358,920.50
1 -30
                Invoice    06/01/2019   18029-2        Bloom Reproductive Institute PLLC:18029 Bloom Reproductive T.l.              07/01/2019       30          485.36
                Invoice    07/08/2019   17045:-14REV   J.R. FDanc Conslruction Company lnc:17046 DV Water Treatment Plant           07/08/2019       23        4,598.28
                Invoice    07/17/2019   18036-5        GHa River Healthcare:18036 Hu Hu Kam Gila River Health care                  07/17/2019       14          606.00
                Invoice    06/24/2019   18023-5        J.R. Filanc Construction Company lnc:18023 DWITP GMP-3                       07/24/2019        7      134,640.81
                Invoice    07/30/2019   18040-3        Dr Ravi Galhotra and Sarabjil Galhotra:18040 Or Galhotra Construction Mgmt   07130/2019        1        8,000.00
Totalt-30                                                                                                                                                    148,330.47
l1- 60
                Invoice    05/20/2019   18023-4        J.R. Filanc Construction Company lnc:18023 DV'NTP GMP-3                      06/19/2019       42       99,066.98
Total 31-60                                                                                                                                                   99,066.98
61 -90
                Invoice    04/25/2019   18035-2        Palo Verde East VaHey Real Estate, LLC:18035 PVMOB Gilbert                   05/25/2019       57       91,610.17
                Invoice    0412912019   18035-3        Palo Verde East Vaney Real Estate, LLC:18035 PVMOB Gilbert                   05/29/2019       63      215,841.13
Total61-90                                                                                                                                                   307,651.30
TOTAl                                                                                                                                                        913,969.25




                                                                                                                                                                          Page1 of1


                   Case 2:19-bk-02937-EPB                 Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                           Desc
                                                          Main Document    Page 12 of 29
Wells Fargo Business Choice Checking
August31,2019 •               Page1 of5




                                                                                                           Questions?
                                                                                                           Available by phone 24 hours a day, 7 days a week:
CR COMMERCIAL CONTRACTORS, INC
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
                                                                                                             1-800-CALL·WELLS               (1-800-225-5935)
CH 11 CASE # 19-02937 (AZ)
GENERAL OPERATING                                                                                            TTY: 1-800-877-4833
23027 N 15TH LN STE A                                                                                       En espatlol: 1-877-337-7454

PHOENIX AZ 85027-1340                                                                                      Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed                               A check mark in the box Indicates you have these conveilient
                                                                                                           services w#.h your acoount(s). Go to wel/sfaJJJo.r.:omlblz or
 small business owners on current and future perceptions of their business
                                                                                                           calf the number above If you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              IZl
                                                                                                           Online Statements                                    IZl
                                                                                                           Business Bill Pay                                    IZl
                                                                                                           Business Spending Report                             IZl
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number: - - 7 7
       Beginning balance on 8/1                                      $54,941.28                            CR COMMERCIAL CONTRACTORS, INC
       Deposits/Credits .                                            132,344.52                            DEBTOR IN POSSESSION
                                                                                                           CH 11 CASE# 19-02837 (AZ)
       Withdrawals/Debits                                          - 104,633.26
                                                                                                           GENERAL OPERATING
       Ending balance on 8/31                                       $82,652.54                             Arizona account terms snd conditions apply
                                                                                                            For Direct Deposit use
       Average ledger balance this period                            $37,279.00                             Routing Number (RTN): 122105278
                                                                                                            For Wire Transfers use
                                                                                                            Roullng Number (RTN): 121000248


Overdraft Protection
This account Is not currently covered by Overdraft Protection. If you would like more Information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store,




      {36)
      sneel seq "0010364
      She11l 00001 cf 00003
 Case 2:19-bk-02937-EPB                              Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                           Desc
                                                     Main Document    Page 13 of 29
August31,2019 • Page2of5




Transaction history

                Check                                                                  Deposits!   Withdrawals!    Ending daily
    Date       Number                                                                    Credits          Debits       balance
    812                                                                                                  132.62




                                                                                                          66.05

    815               Purchase authorized on 08/02 S!ice~Rosatispizza S!icelife.Com                       54.23
                      NY 8389214680141502 Card 7685
    815               Online Transfer to CR Commercial Contractors, Inc Ref                           23,000,00
                      #lbOf!MyXQSW Business Checking CR Payroll
    815         31190 Check                                                                            1,925.36
    815         31198 Chao                                                                               937.50
    815         31 89 Check                                                                              471.59
    815         31197 Check                                                                              803.96      26,907.88
    816                                                                                                  110.14      26,797.74

    8{7                                                                                                   36.90




    818                                                                                                   31.44




                       080819 000000066900066 2432845 99123 1
     6/9         31205 Check                                                                            2,150.00
     8/9         3_1204 Check                                                                           2,939.64      13,144.67
     6/l2                Recurring Payment authorized on oa/10 Googie Ulllmategu                           19.99
                         650-2530000 CA 8589223058910917 Card 7685
     8/12        31203   Deeoslled OR Cashed Check                                                      3,24o:oo
     8/12        31202   Check                                                                           416.00        9,468.88
     8(13                Edepcislt IN Brahch/Store 08/13/19 04:55:03 Pm 6525 W Happy    9;368.28
                         Valle Rd Glendale AZ 3869
     8113        31206   Deposited OR Cashed Check                                                      6,188.48      12,648.68
     8114                Purchase authorized on 08/13 First watch 202 Phoenix Al                           47.84
                         8589225596221611 Card 7685
     8/14        31182   Check                                                                          4,139.11       8,461.73
     8!15                Edeposit IN Branch!Store 08/15/19 09:37:14 Am 2123 W Happy     8,000.00
                         Valle Rd Phoenix AZ. 3869
     8/15                Edeposit IN Branch/Store 08!15/19 04:55:15 Pm 2123 W Happy    37,734.65
                         Valle~ Rd Phoenix AZ. 3869 .
     8115                r::iaw York Life Ins. Pram. Aug 19 C4971939 CR Commerical                        868.00      53,328.38



     8/19                Purchase authorized on 08115 Times 3 Bar Glendale AZ.                             70.19
                         8589228130974552 Card 3869
     8/19                Purchase authorized on 08/16 Times Square Union Phoenix AZ                       123.02
                         8389228741750641 Card 7685




 Case 2:19-bk-02937-EPB                 Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                             Desc
                                        Main Document    Page 14 of 29
· August3t,2019 • Page3of5




 Transaction history (continued)

                           Check                                                                                   Deposits/       Withdrawals!         Ending daily
      Date                Number Description                                                                         Credfts             Debits             balance
      8/19                       Online Transfer to CR Commercial Contractors, Inc Ref                                                24,000.00
                                   #lb06Pydjcn Business Checking Payroll
      B/19                                                                                                                               202.09            28,897,12




                                                                                                                                           15.00           45,:::!21.64




                                                 i
                                   6309239721712091 Card 7685
                                   Recurring Payment authorized on 08/28 Amazon Prime                                                      14.11
                                   Amzn.Com/8ill WA 8389240739984311 Card 7685
      6/29                 31230                                                                                                        2,263.48
      8129                 31214                                                                                                          320.00           22,904.54
      8/30                                                                                                         60,295.77



      8/30             31211                                                                                                              496.00           82,652.54
      Ending balance on B/31                                                                                                                              82,652.54
      Totals                                                                                                    $132,344.52        $104,633.26
      The Ending Daily Balance does not reflect any pending withdrawsfs or hofds on deposited funds that may have been outstanding on your account when your
      transactron8 posted. If you had insufficient available funds when fJ transection posted, fees may have been assessed.
      < Business to Business ACH:If this is a business account, thi:s transaclfon has a return time frame of one busfness day from post date. This time frame does not
        apply to consumer accounts.



 Summary of checks written         {checks listed are also displayed In the preceding Transaction history)

       Number             Dale                Amount          Number            Date                 Amount           Number            Date                 Amount
       31154              Bl2                  684,00         31198             815                    937.50          31209            8/26                2,340.00
       31182*              8/14               4,139.11        31202.            8112                   416.00          31210            8/27                 3,725.03
       31183               BIB                3,383.24        31203             8/12                 3,240.00          31211            8/30                   496.00
       31184               BIB                 370.B6         31204             Bl9                  2,939.84          31212            8/26                6,340.00
       31186.              812                 564.19         31205             8/9                  2,150.00          31213            8/23                4,115.51
       31188 ..            BIB                 360,00         31206             8/13                 6,186.48          31214            8/29                   320.00
       31189               Bl5                 471.59         31207             8126                   367.50          31215            B/27                 1,800.00
       31190               B/5                1,925.36        3120B             B/23                   925.00          31230.           8/29                 2,263.48
       31197 *             Bl5                 803.96

       • Gap in check sequence,




     Sheet Seq~ 0010365
    Sheet 00002 of 00003
   Case    2:19-bk-02937-EPB                        Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                        Desc
                                                    Main Document    Page 15 of 29
August 31, 2019 • Page 4 of 5




Monthly service fee summary

For a complete list of fees and- detailed account information, sea the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable 1o
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to we!lsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.



                                                               ~- .. ·········- .. ~-----     Stand~rd m?-~!!'lt~~~?~ fee $14.00                    .. ~au .P~~.t!.~~:~­
       How to avoid the monthly service fee                                                                             Minimum required               This fee period
       Have any ONE of the following account requirements
            Average ledger balance                                                                                              $7,500,00                  $37,279.00    lZI
            A qualifying transaction from a linked Wells Fargo Merchant Services account                                                 1                          oo
            Total number of posted debit card purchases or posted debit card payments of                                               10                           18   Ill
            bills in any combination
            Enrollment In a linked Direct Pay service through Wells Fargo Business Online                                                                           oo
            Combined balances In llnkad accounts, which may include                                                            $10,000.00                                Ill
               Average ledger balances in business checking, savings, and time accounts
               Most recent statement balance in eligible Wells Far9o business credit cards and
                lines of credit, and combined average daily balances from the previous month
               In eligible Wells Fargo business and commercial loans and lines of credit
                For complete details on how you·can avoid the monthly service fee based on
               your combined balances please refer to page 7 of the Business Account Fee and
               Information Schedule at v.ww.wellsfargo.comlbiz/fee·infonnation
       ffiiMOi1-ihly service fee summary fee period endiriQ'dSte ShOV.in~a;bo;v~e~i"n"clcud"e~s~a~scat~ucrd~ay;SLiildaY: holiday which are non-bUSiness days.
                                                                                                                  ·or
       Transactions occurring after the last business day of the month will be included In your next fee period.
       """'

Account transaction fees summary
                                                                                              Units             Excess         Service charge per               Total service
       SeNfce charge description                                      Units used           included              units            excess units($)                  charge($)
       Cash Deposited{$)                                                                      7,500                  0                    0.0030                          0.00
       Tran$8CIToi1~s~ -· ·-·                                                                 · wa·                     0                    o.so                         '0.{)0
       Total service charges                                                                                                                                             $0.00




  Case 2:19-bk-02937-EPB                               Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                            Desc
                                                       Main Document    Page 16 of 29
August31,2019 • Page5of5




General statement policies for Wells Fargo Bank

i Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that Is inaccurate or In dispute
belonging to individuals, Including sole proprietorships, to consumer            and the basis for any dispute with suppor1ing documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    Information that relates to an identity theft, you will need to provide us with
accuracy of Information that we have reported by writing to us at: Overdraft     an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet
1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid Into your account and                                                                                                                              -
   any service charges, automalic payments or ATM transactions withdrawn
   from your.account during this statement period.         ·                            ..............       1····························-·--·-----·-··-·····························-   ··-+-· . ···--
3. Use the chart to the right to list any deposits, transfers to your account.   1·                                                                                                             '   -- ...... .
   outstanding checks, ATM wHhdrawats, ATM payments or any other
   withdrawals (Including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance                                                            I··- .
   shown on your statement , , , ,          ...............$ - - - -

ADD                                                                                                                                                                                                           ..
B. Any deposits listed In your                                  $ _ _ __
   register or transfers into
                                                                $~---
   your account which are not
   shown on your statement.                                  +:------,
                                           ,,,,,,,,.tO:rAL$ - - - - - -

CALCULATE THE SUBTOTAL
   (Add Parts A and B)

                               .. , .. • ............ TOTAL$ - - - - - -
                                                                                                                                                                                          ...

SUBTRACT
C. The total outstanding checks and                                                                                                                                                                      ......

   wlthdrilwars from the chart above .....                       $ _ _ _ __

CALCULATE THE ENDING BALANCE                                                                                                                                                                          .........•..
   (Part A + Part B • Part C)
                                                                                  I         •   -········+····-·····-·-·-                                                                              ·-
   This amount should be the same
   as the current balance shown in                                                !-···-·            . ······-1         - - - - - - - · - · ---··                                    --~----
   your check register ....... -. ,-., •.• , . , ,
                                                                                                                                                                                                      --




                                                                                                                                                                 Total amount $                 L__ __




a2010 Wells Fargo San~, N.A. All lights reserved. Member FDIC. NMLSR 10 399801




       Sheet Seq" 0010366
       She11! 00003 of 00003
  Case 2:19-bk-02937-EPB                                     Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                                                       Desc
                                                             Main Document    Page 17 of 29
5:36AM                          DIP-CR Commercial Contractors, Inc.
09/16/19                               Reconciliation Summary
                      10300 ·DIP Checking Account-0177, Period Ending 08/31/2019

                                                                     Aug31,19
             Beginning Balance                                                     54,941.28
                  Cleared Transactions
                     Checks and Payments ~ 53 Items            ·104,677.03
                     Deposits and   Credits~   150 Items        132,388.29
                  Total Cleared Transactions                           27,711.26
             Cleared Balance                                                       82,652.54
                  Uncleared Transactions
                    Checks and Payments - 25 items              -41,600.96
                  Total Uncleared Transactions                        -41,600.96
             Register Balance as of 08/31/2019                                     41,051.58
                  New Transactions
                    Checks and PaYments- 321tems                -82,637.27
                    Deposits and Credits- 1 item                 53,009.48
                  Total New Transactions                              -29,627.79
             Ending Balance                                                        11,423.79




                                                                                                Page 1



  Case 2:19-bk-02937-EPB            Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44           Desc
                                    Main Document    Page 18 of 29
5:38AM                                        DIP-CR Commercial Contractors, Inc.
09/16/19                                               Reconciliation Detail
                                  10300 ·DIP Checking Account-0177, Period Ending 08/31/2019

                  Type                 Date         Num                Name               Clr   Amount          Balance
           Beginning Balane&                                                                                       54,941.28
                  Cleared Transactions
                      Checks and Payments ~ 63 Items
           Bill Pml -Check        07/10/2019      31154       Trojan Fire Protectio ...   X          -684.00          -684.00
           Bill Pmt ~Check        07/29/2019      31182       Pearl Delta Funding, ...    X        -4,139.11        -4,823.11
           Bill Pmt ~Check        07/29/2019      31183       Kabbagelnc                  X        -3,383.24        -8,206.35
           Bill Pmt -Check        07/29/2019      31190       OocuSign Inc.               X        -1,925.36       -10,131.71
           Bill F>mt -Check       07/29/2019      31186       Wells Fargo Bank            X          -564.19       -10,695.90
           Bill Pmt RCheck        07/29/2019      31189       Ford Motor Credit           X          -471.59       -11,167.49
           Bill Pmt -Check        07/29/2019      31184       OES Equipment-Calif         X          -370.86       -11,538.35
           Bill Pmt ..Check       07/29/2019      31188       Montelo Drywall             X          -360.00       -11,898.35
           Bill Pmt -Check        07/30/2019      31198       CB lnt'l Contractors        X          -937.50       -12,835.85
           Bill Pmt -Check        07/30/2019      31197       Metro Electric              X          -803.96       -13,639.81
           Check                  08/01/2019      POS         Fabio On Fire               X          -132.62       -13,772.43
           Check                  08/01/2019      POS         Caps Sports Grill           X           -66.05       -13,838.48
           Check                  08/02/2019      POS         Rosatls Pizza               X           -54.23       -13,892.71
           Transfer               08/05/2019                                              X       -23,000.00       -36,892.71
           Bill Pmt -Check        08/06/2019      Online      Cox Communications          X          -795.15       -37,687.86
           Check                  08/06/2019      POS         Zinc Bistros                X          -110.14       -37,798.00
           Bill Pmt -Check        08/07/2019      31206       Montero Drywall             X        -6,188.48       -43,986.48
           Bill Pmt -Check        08/07/2019      31203       M&P Venture Partners        X        -3,240.00       -47,226.48
           Bill Pml -Check        08/07/2019      31204       United Site Se!Vices        X        -2,939.84       -50,166.32
           Bill Pmt -Check        08/07/2019      Online      Fleetcor/Fuelman            X        -2,216.05       -52,382.37
           Bill Pmt ·Check        08/07/2019      31205       Desert Oasis Bookk...       X        -2,150.00       -54,532.37
           Bill Pmt -Check        08/07/2019      ACH         APS                         X          -773.19       -55,305.56
           Bill Pmt -Check        08/07/2019      31202       The Shannon S. Mar.,.       X          -416.00       -55,721.56
           Bill Pmt -Check        08/07/2019      online      Discount Tire               X          -150.00       ·55,871.56
           Check                  08/07/2019      POS         Carlos O'Brlens             X           -31.28       -66,902.84
           Check                  08/08/2019      ACH         Indeed                      X           -31.44       -55,934.28
           Bill Pmt -Check        08/09/2019      ACH         liberty National Life ...   X          -414.92       -56,349.20
           Check                  08109/2019      ACH         Adobe Acrobat               X           -36.90       -56,386.10
           Check                  08/12/2019      ACH         Google Ultimate             X           -19.99       -56,406.09
           Check                  08/13/2019      POS         First Watch                 X           47.84        -56,453.93
           Bill Pmt -Check        08/15/2019      ACH         New York Life lnsur...      X          -868.00       -57,321.93
           Check                  08/16/2019      POS         Nando's Mexican             X           -35.96       -57,357.89
           Check                  08/19/2019      transfer                                X       -24,000.00       -81,357.89
           Bill Pmt -Check        08/19/2019      ACH          Lincoln National Life      X          -202.09       -81,559.98
           Check                  08/19/2019      POS          Times Square               X          -123.02       -81,683.00
           Check                  08/19/2019      POS          Times 3 Bar & Grill        X           -70.19       -81,753.19
           Check                  08121/2019                   CircleK                    X           -15.00       -81,768.19
           Bill Pmt -Check        08122/2019      31212        Vertex Group, LLC          X        -6,340.00       -88,108.19
           Bill Pmt -Check        08/22/2019      31213        Envision Flooring, L...    X        -4,115.51       -92,223.70
           Bill Pmt -Check        08/22/2019      31210        G4 Electric LLC            X        -3,725.03       -95,948.73
           Bill Pmi-Check         08/22/2019      31209        General Alr Control        X        -2,340.00       -98,288.73
           Bill Pmt -Check        08/22/2019      31215        Desert Oasis Bookk...      X        -1,800.00      ,100,088.73
           Bill Pmt -Check        08/22/2019      31208        SoiSource Property ...     X          -925.00      -101,013.73
           Bill Pmt -Check        08/22/2019      31211        Piperite Plumbing C...     X          -496.00      -101,509.73
           Bill Pmt -Check        08/22/2019      31207        J&M Glass, LLC.            X          -367.50      -101,877.23
           Bill Pmt -Check        08/22/2019      31214        Kristen Foley              X          -320.00      -102,197.23
           Check                  08/22/2019      POS          Tosos Bar & Restau...      X            -32.78     -102,230.01
           Check                  08/23/2019                   Red Robin                  X           -22.96      -102,252.97
           Bill Pmt -Check        08/27/2019      31230        Desert Oasis Bookk ...     X        -2,263.48      -104,516.45
           General Journal        08/27/2019      JE053 ...    Valle Luna                 X           -43.77      -104,560.22
           Check                  08/29/2019      POS          Olive Garden               X           -50.93      -104,611.15
           Check                  08/30/2019      POS          Valle Luna                 X           -51.77      -104,662.92
           Check                  08/30/2019      POS         ·Amazon                     X           -14.11      -104,677.03
                    Total Checks and Payments                                                    -104,677.03      -104,677.03




                                                                                                                                 Page 1



  Case 2:19-bk-02937-EPB                       Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                 Desc
                                               Main Document    Page 19 of 29
5:38AM                                      DIP-CR Commercial Contractors, Inc.
09/16/19                                               Reconciliation Detail
                                 10300 ·DIP Checking Account-0177, Period Ending 08/31/2019

                     l)'pa           Date         Num              Name               Clr   Amount          Balance

                     Deposits and Credits -160 Items
           Bill Pmt -Check       06/3012019               Allan D. NewDelman ...      X              0.00           0.00
           Bill Pmt -Check       07/01/2019               USGA                        X              0.00           0.00
           Bill Pmt -Check       07/31/2019               Northwest Floor and ...     X              0.00           0.00
           ·am Pmt -Che.ck       07/3112019               J&M Glass, LLC.             X              0.00           0.00
           Bill Pmt -Check       07/31/2019               Blinds & Beyond By ...      X              0,00           0.00
           Bill Pmt -Check       07/3112019               Montelo Drywall             X              0.00           0.00
           Bill Pmt -Check       07/31/2019               M~P   Venture Partners      X              0.00           0.00
           Bill Pmt -Check       07/31/2019               Ryan Mechanical             X              0.00           0.00
           Bill Pmt -Check       07/31/2019               Envision Flooring, L...     X              0.00           0.00
           Bill Pmt -Check       07/31/2019               KC/ Doors                   X              0,00           0.00
           Bill Pmt -Check       07/31/2019               Adams Concrete Cu ...       X              0.00           0.00
           Bill Pmt -Check       07/31/2019               KCI Doors                   X              0.00           0.00
           Bill Pmt -Check       07/3112019               Plperlte Plumbing C...      X              0.00           0.00
           Bill Pmt -Check       07/31/2019               KCI Doors                   X              0.00           0.00
           Bill Pmt -Check       07/3112019               KCI Doors                   X              0.00           0.00
           Bill Pmt -Check       06/0212019     ACH       Verizon Wireless            X              0.00           0.00
           Payment               0610312019     40346     J.R. Filanc Construe...     X         4,596.28        4,596.26
           Payment               06/0512019     352957    Gila River Healthcar ...    X           606.10        5,204.36
           Bill Pmt -Check       06/0712019               Montelo Drywall             X              0.00       5,204.36
           Check                 08/0712019               Earl Miller                 X              0.00       5,204.36
           Bill Pmt -Check       08/07/2019               FleetcorJFuelman            X              0.00       5,204.36
           Bill Pmt -Check       oe11212019               KCI Doors                   X              0.00       5,204.36
           Payment               0611312019     4147031   Banner Health:1802 ...      X         4,770.00        9,974.36
           Payment               08/1412019     2142      Dr Ravl Galhotra an ...     X         6,000.00       17,974.38
           Payment               06/1412019     405493    Interior Logic Group .•.    X        37,734.65       55,709.03
           Payment               08/20/2019     40720     J.R. Filanc Construe...     X        16,339.72       72,046.75
           Bill Pmt -Check       0612212019               A-1 Concrete Cuttin ...     X              0.00      72,046.75
             Bill Pmt -Check     06/2212019               Alliance Plumbing A. ..     X              0.00      72,046.75
            Bill Pmt -Check      06/22/2019               Arizona Glass Spec!...      X              0.00      72,046.75
           . Bill Pmt -Check     06/2212019               Moya Painting               X              0.00      72,046.75
           Bill Pmt -Check       06/2212019               Mister Bug man              X              0.00      72,048.75
           Bill Pmt -Check       06/22/2019               LlonHeart Security S...     X              0.00      72,046.75
           Bill   Pmt -Check     08/22/2019               L&H Mechanical              X              0.00      72,046.75
           Bill   Pmt -Check     08/22/2019               KDM Contracting, Inc.       X              0.00      72,046.75
           8111   Pmt -Check     06/22/2019               Jack Reed Enterprises       X              0.00      72,046.75
           Bill   Pmt -Check     06/2212019               Integrity Electrical C...   X              0.00      72,046.75
           Bill Pmt -Check       06/22/2019               Flretrol Protection s ...   X             .0.00      72,048.75
           Bill Pmt -Check       06/22/2019               Division Nine Contra ...    X              0.00      72,048.75
           Bill Pmt -Check       06/2212019               DJB Enterprises, LTD.       X              0.00      72,046.75
           Bill Pmt -Check       0612212019               M&P Venture Partners        X              0.00      72,046.75
           Check                 06/27/2019      POS      Valle Luna·                 X              0.00      72,046.75
           Bill Pmt -Check       06/30/2019               Plperite Plumbing C...      X              0.00      72,048.75
           Payment               06/30/2019      40652    J.R. Fllanc Construe ...    X        60,295.77      132,344.52
           Bill Pmt -Check       06/31/2019               Flretrol ProtectionS .. ,   X              0.00     132,344.52
           Blll   Pmt RCheck     06/3112019               Hawkeye Electric Inc        X              0.00     132,344.52
           Bill   Pmt -Check     06/3112019                lAO steel, LLC             X              o.oo     132,344.52
           Bill   Pmt -Check     06/31/2019               Envision Flooring, L...     X              0.00     132,344.52
           Bill   Pmt -Check     0613112019               L&H Mechanical              X              0.00     132,344.52
           Bill   Pmt -Check     08/31/2019               Maplewood Cabinetry         X              0.00     132,344.52
           Bill Pm1-Check        08/3112019               Metro Electric              X              0.00     132,344.52
           Bill Pmt -Check       06131/2019               Montelo Drywall             X              0.00     132,344.52
           Bill Pmt -Check       OB/31/2019               RCI Systems, Inc.           X              0.00     132,344.52
           Bill Pmt -Check       OB/31/2019               Skinner Interior SysL.      X              0.00     132,344.52
           Bill Pmt -Check       06131/2019               Western States Fire ...     X              0.00     132,344.52
           Bill Pmt -Check       06131/2019               Premier Demolition          X              0,00     132,344.52
           Bill Pmt -Check       06/31/2019               APA Industries, Inc ....    X              0.00     132,344.52
           Bill   Pmt -Check     06/3112019               Mountain States Ora ...     X              0.00     132,344.52
           Bill   Pmt -Check     0813112019               Spencers TV & Appl ...      X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               Metro Fire Equlpme ...      X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               Alpine Mechanical & ...     X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               APA Industries, Inc....     X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               Division Nine Contra...     X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               Envision Flooring, L...     X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               Hyde Electric Inc           X              0.00     132,344.52
           Bill   Pmt -Check     08/3112019               Indwell Woods Inc           X              0.00     132,344.52
           Bill   Pmt -Check     06/31/2019               Metro Electric              X              0.00     132,344.52
           Bill Pmt -Check       06/31/2019               Western States Fire ...     X              0.00     132,344.52

                                                                                                                            Page 2




  Case 2:19-bk-02937-EPB                      Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                             Desc
                                              Main Document    Page 20 of 29
5:38AM                                      DIP-CR Commercial Contractors, Inc.
09/16/19                                          Reconciliation Detail
                               10300 ·DIP Checking Account-0177, Period Ending 08131/2019

                     Type          Oat&         Num            Name               Clr   Amount          Balance
           Bill   Pmt -Check   08/31/2019             Vertex Group, LLC           X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Trojan Pest Control ...     X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Trojan Fire Protectlo ...   X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Thistle Doors               X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             The Shannon S. Mar. ..      X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Piperite Plumbing C...      X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Montelo Drywall             X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Metro Electric              X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Climatec, LLC               X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Architectural DoorS ...     X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             KDM Contracting, Inc.       X              o.oo     132,344.52
           Bill   Pmt -Check   08/31/2019             L&H Mechanical              X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             M&P Venture Partners        X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             Maplewood Cabinetry         X              0.00     132,344.52
           Bill   Pmi-Check    08/31/2019             Montelo Drywall             X              0.00     132,344,52
           Bill   Pmt -Check   08/31/2019             Maya Painting               X              0.00     132,344.52
           Bill   Pmi·Check    08/31/2019             Performance HVAC ...        X              0.00     132,344.52
           Bill   Pmi-Check    08/31/2019             Progressive Comme...        X              0.00     132,344,52
           Bill   Pmt -Check   08/31/2019             Quality Floors              X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             RCI Systems, Inc.           X              0.00     132,344.52
           Bill   Pmt -Check   08/31/2019             sunstate Plumbing, ...      X              0.00     132,344.52
           Bill Pml -Check     08/31/2019             The Sharinon S. Mar...      X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Thistle Doors               X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Tru Team Gale Cont ...      X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Envision Flooring, L...     X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Omega Test & Bala ...       X              0.00     132,344.52
           Bill Pml -Check     08/31/2019             RCI Systems, Inc.           X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Desert Ridge Glass ...      X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Cookson Door Sales ...      X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             C&W Door and Trim           X              0.00     132,344.52
           Bill Pmi-Check      08/3112019             Alpine Mechanical & ...     X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Adobe Drywall LLC           X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             A & G Insulation, Inc.      X              0.00     132,344.52
           Bill Pmt-Check      08/31/2019             Twln City Hardware          X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Thistle Doors               X              o.oo     132,344.52
           Bill Pmi-Check      08/31/2019             The Shannon S. Mar...       X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Techniquex                  X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Skinner Interior Syst...    X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Rhino Masonry, Inc.         X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Quality Floors              X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Progressive Com me..•       X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             New Western LLC             X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Metro Fire Equipme ...      X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Premier Demolition          X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Phoenix Pipelines           X              0.00     132,344.52
           Bill Pmt-Check      08/31/2019             Progressive Roofing         X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Quality Floors              X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             RCI Systems, Inc.           X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Sunstate Plumbing, ...      X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             The Shannon s. Mar...       X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Tru Team Gale Cont. ..      X              0,00     132,344.52
           Bill Pmt -Check     08/31/2019             Williams Scotsman           X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Alliance Plumbing A ...     X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Altered Element LLC         X              0.00     132,344,52
           Bill Pmt -Check     08/31/2019             APA Industries, Inc ....    X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             C&W Door and Trim           X              0.00     132,344.52
           Bill Pmi-Check      08/31/2019             Fastrac Business & ...      X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Firetrol Protection s •..   X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Gridmen Interiors, Inc.     X              0.00     132,344.52
           Bill Pmt ~Check     08/31/2019             Integrity Electrical C...   X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             J&M Glass, LLC.             X              0.00     132,344.52
           .Bill Pmt ~Check    08/31/2019             Williams Scotsman           X              0.00     132,344.52
           Bill Pmt ·Check     08/31/2019             Signal One                  X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             Daley Roofing, LLC          X              0.00     132,344,52
           Bill Pmt -Check     08/31/2019             Gridmen Interiors, Inc.     X              0.00     132,344,52
           Bill Pmt -Check     08/31/2019             J&M Glass, LLC.             X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             J.D Howard & Comp ...       X              0.00     132,344.52
           Bill Pmt -Check     08/31/2019             King Insulation             X              0.00     132,344.52

                                                                                                                        Page3




  Case 2:19-bk-02937-EPB                     Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                          Desc
                                             Main Document    Page 21 of 29
5:38AM                                         DIP-CR Commercial Contractors, Inc.
09/16/19                                               Reconciliation Detail
                                  10300 ·DIP Checking Account-0177, Period Ending 0813112019

                  Type                Date          Num                Name                Clr   Amount           Balance
           Bill Pmt -Check        08/31/2019                  L&H Mechanical               X               0.00     132,344.52
           Bill Pmt -Check        08/31/2019                  Susies Fence, Inc            X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  Western Fence Co Inc         X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  Vertex Group, LLC            X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  TV/in City Hardware          X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  Tecta America Ariza...       X               0.00     132,344.62
           Bill Pmt -Check        09/05/2019                  ~unstate Plumbing, •..       X               0.00     132,344.52
           am Pmt -Check          09/05/2019                  Sierra Fire & Comm ...       X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  Progressive Comme...         X               0,00     132,344.52
           Bill Pmt -Check        09/05/2019                  Partitions & Accesso ...     X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  Montelo Drywall              X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  KDM Contracting, Inc.        X               0,00     132,344.52
           Bill Pm1-Check         09/05/2019                  M&P Venture Partners         X               0.00     132,344.52
           Bill Pmt -Check        09/05/2019                  Mlrasol Developmen ...       X               0.00     132,344.62
           Genera.! Journal       09/10/2019      JE053 ...   Valle Luna                   X              43.77     132,388.29
                    Total Deposits and Credits                                                     132,388.29       132,388.29
                 Total Cleared Transaclfons                                                         27,711.26        27,711.26
           Cleared Balance                                                                          27,711.26        82,652.54
                 Uncleared Transaction&
                   Check$ and Payments ~ 26 !toms
           Bill Pmt -Check        07/30/2019      31195       North American Sec...                   ·234.00          -234.00
           Check                  08/05/2019                  Gila River Healthcare                   -606.10          ·840.10
           Bill Pmt ~Check        08/27/2019      31216       US Trustee                            -4,875.00        ·5,715.10
           Bill Pmt ~Check        08/27/2019      31219       CRCC Enterprises                      -4,500.00       -10,215.10
           8111 Pmt ~Check        08/27/2019      31221       Plperite Plumbing C...                -4,434.00       ·14,649.10
           Bill Pmt ·Check        08/27/2019      31226       Pearl Delta Funding, ...              -4,139,11       -18,788.21
           Bill Pmt -Check        08/27/2019      online      The Cincinnati lnsur ...              -3,659.00       -22,447.21
           Bill Pmt -Check        08/27/2019      31225       Kabbagelnc                            -3,383.24       -25,830.45
           Bill Pmt -Check        08/27/2019      online      Fleetcor/Fuelman                      -2,435.07       -28,265.52
           Bill Pmt -Check        08/27/2019      31222       Pegasus Utilities                     -1,100.00       -29,365.52
           Bill Pmt -Check        08/27/2019      31227       Midwest Disposal s ...                -1 '100.00      ·30,465.52
           Bill Pmt -Check        08/27/2019      31229       Metro Electric                        -1,017.76       ·31,483.28
           Bill Pmt -Check        08/27/2019      onlrne      Home Depot Credit ...                   -730.00       ·32,213.28
           Bill Pmt -Check        08/27/2019      31223       Wells Fargo Bank                        -564.19       -32,777.47
           Bill Pmt -Check        08/27/2019      31224       Moya Painting                           -534.00       -33,311.47
           Bill Pmt -Check        08/27/2019      31232       Sunstate Equipment. ..                  -531.86       ·33,843.32
           Bill Pmt -Check        08/27/2019      online      Transamerica Life ln ...                -335.08       -34,178.40
           Bill Pmt -Check        08/2712019      31233       HD Supply                               -179.20       -34,357.60
           Bill Pmt -Check        08/27/2019      31234       LaborMax Staffing                       -174.33       ·34,531.93
           Bill Pmt -Check        08/27/2019      31228       KCI Doors                               -132.03       -34,663.96
           Bill Pmt -Check        08/27/2019      31220       Trojan Pest Control ..•                 -125.00       -34,788.96
           Bill Pmt -Check        08/27/2019      31217       Just Plant Designs                        -40.00      ·34,828.96
           Bill Pmt -Check        08/27/2019      31231       Titan Lien Services ...                   -22.00      -34,850.96
           Check                  08/29/2019      31235       Allan D. NewDelman ...                -6,000.00       -40,850.96
           BllfPmt ~Check         08/30/2019      31236       Eiffel Structural Engi. ..              ·750.00       -41,600.96
                    Total Checks and Payments                                                      -41,600.96        -41,600.96
                 Total Uncleared Transactions                                                      -41,600.96        -41,600.96
           Register Balance as of 08/31/2019                                                       -13,889.70        41,051.68




                                                                                                                                   Page4




  Case 2:19-bk-02937-EPB                         Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                 Desc
                                                 Main Document    Page 22 of 29
5:38AM                                          DIP-CR Commercial Contractors, Inc.
09/16/19                                                Reconciliation Detail
                                    10300 ·DIP Checking Account-0177, Period Ending 08/31/2019

                     Type                Date         Num             Name               Clr   Amount          Balance

                    New Transactions
                       Checks and Payments • 32 items
           Bill   Pmt -Check       09/03/2019      online    Humana Ins Co                        -2,408.19         -2,406.19
           Bill   Pmt -Check       09/03/2019      Online    Verizon Wireless                     ·2,309.54         -4,717.73
           Bill   Pmt -Check       09/03/2019      online    Ford Motor Credit                      -905.76        -5,623.49
           Bill   Pmt ~Check       09/03/2019      Online    Cox Communications·                    -698.25        ·6,321. 74
           Bill   Pmt -Check       09/03/2019      orlline   Gateway One Lendi. ..                  ·569.01         -6,890.75
           Bill   Pmt ~Check       09/03/2019      31218     Quill Corporation                      -441.69         -7,332.44
           Bill   Pmt ~Check       09/03/2019      Online    Uberty National Life ...               -414.92         -7,747.36
           Bill   Pmt -Check       09/03/2019      online    Transamerica Life ln ...               -335.06         -6,062.44
           Bill   Pmt -Check       09/03/2019      online    NEC Financial Servl...                 -262.26         -6,364.70
           Bill   Pmt -Check       09/03/2019      online    NEC Financial Servi ...                -256.60         -6,621.30
           Bill   Pmt -Check       09/03/2019      Online    Colonial Life lnsuran...               -195.12         -8,816.42
           Transfer                 09/04/2019                                                   -25,000.00       -33,616.42
           Bill Pmt -Check          09/0412019       31237   Ford Motor Credit                      -471.59       -34,288.01
           Check                    09/04/2019       POS     Grainger                               -346.10       -34,636.11
           Bill Pmt -Check          09/05/2019       ACH     APS                                    -859.48       ·35,495.59
           Check                    09/09/2019       ACH     Adobe Acrobat                            -36.90      -35,532.49
           Bill Pmt -Check          09/1012019       31239   Procore Technologies                 -5,424.91       -41,957.40
           B_ill Pmt -Check         09/10/2019       onine   Fleetcor/Fuelman                     -1,772.37       -43,729.77
           Bill Pmt -Check          09/1012019       31236   Desert Oasis Bookk ...               ·1,553.06       -45,282.85
           Bill Pmt -Check          09/1312019       31243   Montelo Drywall                     -11,319.52       -56,502.37
           Bill Pml -Check          09/13/2019       31240   Lighting Design Sm •.•              -11,150.00       -il7,752.37
           Bill Pmt -Check          09/13/2019       31251   All Things Metal, LLC                -5,051.57       -73,603.94
           Bill   Pmt -Check        09/1312019       31250   Montelo Drywall                      -2,068.00       -75,871.94
           Bill   Pmi-Check         09/1312019       31248   Country Boys Pafnti ...              ·1,597.00       -77,468.94
           Bill   Pmt -Check        09/1312019       31249   J.D Howard & Camp ...                -1,157.57       -78,626.61
           Bill   Pmt -Check        09/1312019       31252   Trojan Fire Protectlo ...            -1,026.00       -79,652.61
           Bill Pmt -Check          09/1312019       31244   Auto Glass Direct, L. ..               -935.00       -80,587.61
           Bjll Pmt -Check          09/13/2018       31247   Adams Concrete Cu ...                  -653.00       -81,440.61
           Bill Pmt -Check          09/1312019       31241   M&P Venture Partners                   -360.00       -81,800.61
           Bill Pmt -Check          09/13/2019       31242   The Shannon S. Mar...                  -351.00       -82,151.61
           Bill Pmt -Check          09/13/2019       31245   Plperite Plumbing C...                 ·250.00       -62,401.61
           Bill Pmt -Check          09/13/2019       31246   Architectural DoorS ...                -235.66       ·62,637.27
                       Total Checks and Payments                                                 -62,637.27       -82,637.27
                       Deposits and Credits - 1 Item
           Payment                 09/10/2019        40986   J.R. Fllan!? Construe ...            53,009.46       53,009.48
                       Total Deposits and Credits                                                 53,009.46       53,009.46
                    Total New Transactions                                                       ·29,627.79       -29,627.79
           Ending Balance                                                                        -43,517.49       11,423.79




                                                                                                                                 Page 5




  Case 2:19-bk-02937-EPB                            Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                            Desc
                                                    Main Document    Page 23 of 29
Wells Fargo Business Choice Checking
August31,2019 •              Page1 of4




                                                                                                            Questions?
CR COMMERCIAL CONTRACTORS, INC                                                                              Avaliable by phone 24 hours a day, 7 days a week:
                                                                                                            Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH 11 CASE# 19-02937 (AZ)
                                                                                                             1-800-CALL-WELLS                (1-800-225-5935)

PAYROLL                                                                                                      TTY: 1-800-877-4833
23027 N 15TH LN STE A                                                                                        En espafiol: 1·877-337-7454
PHOENIX AZ 85027-1340                                                                                       Online: wellsfargo.com/biz

                                                                                                            Write: Wells Fargo Bank, NA (038)
                                                                                                                   P .0. Box 6995
                                                                                                                    Portland, OR 97228·6995




Your Business and Wells Fargo                                                                              Account options
Since August 2003, the Wells Fargo!GaUup Small Business Index has surveyed                                 A check mark in the box fndfcates you have these convenient
small business owners on current and future perceptions of their business                                  services with your account(s). Go ro wel/sfergo.comlblz or
                                                                                                           call the number above If you have questions or if you would
 financial situation. View the latest results at wel!sfargoworks.com.
                                                                                                           like fo add new seN/ces.

                                                                                                            Business Online Banking                              0
                                                                                                            Online Statements                                    0
                                                                                                            Business Bill Pay                                    D
                                                                                                            Business Spending Report                             0
                                                                                                            Overdraft Protection                                 D


Activity summary                                                                                            Account number: - . 1 9 3
       Beginning balance on 8/1                                          $1,614.74                          CR COMMERCIAl CONTRACTORS, INC
       Deposits/Credits                                                  47,000.00                          DEBTOR IN POSSESSION
                                                                                                            CH 11 CASE# 19-02937 (AZ)
       WithdrawalS/Debits                                            -    47,411.6~
                                                                                                            PAYROLL
       Ending balance on 8/31                                            $1,203.05                          Arizona account terms and conditions apply
                                                                                                            For Direct Deposit use
       Average ledger balance this period                                $4,041.32                          Routing Number (RTN): 122105278
                                                                                                            For Wire Transfers use
                                                                                                            Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more inform allan regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo s1ore.




      {3C}
      Sheet Seq= 0010367
      Sheet 00001 or 00002
 Case 2:19-bk-02937-EPB                               Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                           Desc
                                                      Main Document    Page 24 of 29
August 31, 2019 • Page 2 of 4




Transaction history

                            Check                                                                                         Deposits!          Withdrawals/         Ending dally
       Date               Number                                                                                            Credits                 Debits            balance
       812                                                                                                                                         370.70             1,244.04




                                     Deposit Custodial Acct SIT# 0077356219458255
                                    Tm#190807146284 Rfb#
                                                                                                                         ·24,000.00                                 24,718.48




                                                                                                                       $47,000.00             $47,411.69
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been autstandfng on your aacount when your
       transaatlons posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:ff this is a. busfness account, this transection has a return time frame of one business day from post date. This time fmme does not
             apply to consumer accounts.



Monthly service fee summary

For a complete list of fees and detailed account Information, see tha Wells Fargo Account Fee and Information Schedule and Account Agreamanl applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellstargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


        ~~~ p~ri?_~ -~~{~~ /2~~~--:_2~i~.!~2019_ _ _ _ _ __                                     -~-~-~-"!~~~?- mo~.!¥-=-~-rvice fee $14.00             You paid _!.!_~9----~
       How to avoid the monthly service fee                                                                         Minimum required                    This fee period
       Have any ONE of the following account requirements
           Average ledger balance                                                                                              $7,500.00                      !4,041.00   D
           A qualifying transaction from a linked Wells Fargo Merchant Services account                                                  1                            oo
           Total number of posted debit card purchases or posted debit card payments of                                                 10                            oo
           bills in any combination
           Enrollment In a linked Direct Pay service through Wells Fargo Business Online                                                                              oo
           Combined balances in linked accounts. which may include                                                            $10.000.00                                  D
              Average ledger balances In business checking, savings, and time accounts
              Most recent statement ba!8nce In eligible Wells Fargo business credit cards and
               lines of credit, and combined average dally balances from the previous month
               in eligible Wells Fargo business and commercial loans and lines of credit
               For complete details on how you can avoid the monthly service fee based on
               your combined balances please refer to page 7 of the Business Account Fee and
               Information Schedule at wm-~.we!lsfargo.com/blzlfee-lnformalion
        Th9"M-OiiihiY·s·eiVTC&..ree. summa·ry. re-e·p·enocrendtng·"da·t€tshOWn·abcive·lnaUc:res.rsarurday:··€hiiidiiY:-orhoirday-whlCh"Sre·non:.t5USlOeSs-aays.
        Transactions occurring after the last business day of the month will be included in your next fee period.
        W"""




  Case 2:19-bk-02937-EPB                               Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                             Desc
                                                       Main Document    Page 25 of 29
August 31, 2019 • Page 3 of 4




Account transaction fees summary
                                                          Units   Excess         SeN/ce charge per    Total service
     Service charge description          Units used   included     units           excess units ($)     charge($)
                                                 0                ... _Jl __ _
                                                 1                    0
     Total service charges                                                                                  $0.00




    Sheet Seq" 0010368
    Sheet 00002 of 00002
 Case 2:19-bk-02937-EPB           Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                      Desc
                                  Main Document    Page 26 of 29
August31,2019 • Page4of4




General statement policies for Wells Fargo Bank

IIiNotice: Wells Fargo Bank, N.A. may furnish Information about accounts          You must describe the specific information !halls Inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer             and the basis for any dispute wHh supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the     information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft      an_ldentlty theft report.
Collecl!ons and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                  Number                              Items Outstanding                                      Amount
                                                                                                                          -·---~·"'"""'-·   ·-··~-------,----




1. Use the following worksheet to calculate your overall account balance.
                                                                                                                                                                            '·-----·~
2. Go through your register and mark each check, withdrawal, ATM
                                                                                                                                                                                       ········~····
   transaction, payment, deposit or other credit lislec! on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.                                                                                                                ~~      ~I·                  ....
3. Use the chart to the right to list any deposits, transfers to your account,                                                                                        .     I        ~-
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.                                                                                                                                       --,

ENTER
A. The ending balance
      shown on your statement ••..
                                                        '« «   •   .$ - - - - -    '        ~--1--                  -~---~~--~-~----··············

ADD                                                                               I .                    1············---·--···········································-·~·i           ··•··········

B. Any deposits listed in your                                  $ _ _ _ __
   register or transfers Into                                   $ _ _ _ __
   your account which are not                                   $ _ _ _ __
                                                               +$
   shown on your statement.

              .. · ...... ·· .................. T O T A L $ - - - - -                           ......                                                                      I
CALCULATE THE SUBTOTAL
      (Add Parts A and B)

                     · ................ , ...... T O T A L $ - - - - -

SUBTRACT
c. The total outstanding checks and
   withdrawals from the chart above , , , , ..... , . , . - $ - - - - - -

CALCULATE THE ENDING BALANCE                                                                                                                                           ····!·· ....................
  (Part A+ Part B - Part C)
      This amount should be the same                                                                                                                                                             -
      as the current balance shown rn
      your check register , , , , , , ,
                                                                                                                                                                            I··           ·---
                                                                                                                                                                                                 ~




                                                                                                                                                  Total amount $ '-----~




@2010 Weill! Fargo Bank, NA   AI rights reserved, Member FDIC. NMLSR 10389801




      Case 2:19-bk-02937-EPB                                   Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                                                                     Desc
                                                               Main Document    Page 27 of 29
11:58AM                          DIP-CR Commercial Contractors, Inc.
09/04/19                               Reconciliation Summary
                       10400 · DIP Payroll Account -0193, Period Ending 08/31/2019

                                                                        Aug 31, 19
             Beginning Balance                                                        1,614.74
                  Cleared Tran,actlons
                     Cl)ecks and Payments ~ 6 Items               -47,411.69
                     Deposits and Credits ~ 2 Items                47,000.00
                  Total Cleared Transactions                               -411.69
             Cleared Balance                                                          1,203.05
             Register Balance as of 08/31/2019                                        1,203.05
                  New Transactions
                    Deposits and Credits~ 1 item                   25,000.00
                  Total New Transactions                                 25,000.00
             Ending Balance                                                          26,203.05




                                                                                                  Page 1




  Case 2:19-bk-02937-EPB           Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44              Desc
                                   Main Document    Page 28 of 29
12:00 PM                                           DIP-CR Commercial Contractors, Inc.
09/04/19                                                 Reconciliation Detail
                                     10400 ·DIP Payroll Account -0193, Period Ending 08/31/2019

                  Type                  Date           Num          Name        Clr   Amount          Balance
           Beginning Balance                                                                              1,614.74
                Cleared Transactions
                   Checks and Payments 6 Items M


           Check               08/02/2019   ACH              ADP LLC            X           -370,70         -370.70
           Check               08/07/2019   ACH              ADPLLC             X        -23,495.56      -23,866.26
           Check               08/07/2019                    Wells Fargo Bank   X            -30.00      -23,896.26
           Check               08/21/2019                    ADP LLC            X        -23,471.43      -47,367.69
           Check               08/21/2019                    Wells Fargo Bank   X            -30,00      -47,397.69
           Check               08/31/2019                                       X            -14.00      -47,411.69
                      Total Checks and Payments                                          -47,411.69      -47,411.69
                      Deposits and Credits· 2 Items
           Transfer               08/05/2019                                    X        23,000.00       23,000.00
           Check                  OB/19/2019      transfer                      X        24,000.00       47,000.00
                      Total Deposits and Credits                                         47,000.00       47,000.00
                 Total Cleared Transactions                                                -411.69          -411.69
           Cleared Balance                                                                 -411.69         1,203.05
           Register Balance as ofOB/31/2019                                                -411.69         1,203.05

                 New Transactions
                    Deposits and Credits -1 Item
           Transfer             09/04/2019                                               25,000,00       25,000.00
                      Total Deposits and Credits                                         25,000,00       25,000.00
                Total New Transactions                                                   25,000.00       25,000.00
           Ending Balance                                                                24,688.31       26,203.05




                                                                                                                       Page1



   Case 2:19-bk-02937-EPB                           Doc 112 Filed 09/16/19 Entered 09/16/19 12:42:44                  Desc
                                                    Main Document    Page 29 of 29
